Case: 18-10970       Date Filed: 01/10/2019        Page: 1 of 6


                                                                        [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                               ________________________

                                     No. 18-10970
                                 Non-Argument Calendar
                               ________________________

                          D.C. Docket No. 1:17-cr-20633-JLK-1

UNITED STATES OF AMERICA,
                                                                            Plaintiff-Appellee,

                                              versus

RAYMOND HAILE,
                                                                         Defendant-Appellant.

                               ________________________

                       Appeal from the United States District Court
                           for the Southern District of Florida
                             ________________________

                                      (January 10, 2019)

Before TJOFLAT, WILSON, and JILL PRYOR, Circuit Judges.

PER CURIAM:

       Raymond Haile pleaded guilty to possession of a stolen firearm under 18

U.S.C. § 922(j). 1 Haile appeals his conviction and 120-month sentence, arguing



       1
          18 U.S.C. § 922(j) makes it “unlawful for any person to receive [or] possess . . . any
stolen firearm . . . which has been shipped or transported in[] interstate commerce, either before
                 Case: 18-10970        Date Filed: 01/10/2019        Page: 2 of 6


first, that § 922(j) is unconstitutional under the Commerce Clause, and second, that

the district court abused its discretion in imposing an unreasonable sentence. We

disagree and affirm.

                                                 I.

       The constitutionality of a statute is ordinarily a question of law reviewed de

novo. United States v. Wright, 607 F.3d 708, 715 (11th Cir. 2010). Because Haile

raises his constitutional challenge for the first time on appeal, however, we review

for plain error. United States v. Peters, 403 F.3d 1263, 1270 (11th Cir. 2005).

Haile argues that § 922(j) is unconstitutional under the Commerce Clause both

facially and as applied to him.

       Congress may regulate firearms under the Commerce Clause if there is a

“minimal nexus” between the firearm and interstate commerce. Scarborough v.

United States, 431 U.S. 563, 575 (1977). Haile relies on a pair of Supreme Court

decisions to argue that § 922(j) fails under the “minimal nexus” standard: United

States v. Lopez, 514 U.S. 549 (1995), and United States v. Morrison, 529 U.S. 598

(2000). In Lopez, the Supreme Court struck down a gun control statute under the

Commerce Clause because it “contain[ed] no jurisdictional element which would

ensure, through case-by-case inquiry, that the firearm possession in question




or after it was stolen, knowing or having reasonable cause to believe that the firearm . . . was
stolen.”
                                                 2
              Case: 18-10970    Date Filed: 01/10/2019   Page: 3 of 6


affect[ed] interstate commerce.” 514 U.S. at 561. In Morrison, the Supreme Court

invalidated another statute for violating the Commerce Clause because it regulated

noneconomic activity and, like the statute in Lopez, contained “no jurisdictional

element establishing that the federal cause of action is in pursuance of Congress’

power to regulate interstate commerce.” 529 U.S. at 613, 617.

      In United States v. Pritchett, 327 F.3d 1183, 1185 (11th Cir. 2003), we

rejected this precise argument and held that § 922(j) was not made unconstitutional

following Lopez and Morrison. We reasoned that, unlike the statutes in Lopez and

Morrison, § 922(j) expressly requires the firearm to have been shipped or

transported in interstate or foreign commerce, which satisfies the minimal nexus

requirement. Pritchett, 327 F.3d at 1185–86; 18 U.S.C. § 922(j). Pritchett thus

squarely forecloses Haile’s argument. And because we are bound by a prior panel

opinion unless it has been overruled by the Supreme Court or this Court sitting en

banc, United States v. Kaley, 579 F.3d 1246, 1255 (11th Cir. 2009), we affirm

Haile’s conviction under § 922(j).

                                         II.

       We review the district court’s imposition of a sentence for abuse of

discretion. Gall v. United States, 552 U.S. 38, 51 (2007). Under the abuse of

discretion standard, we consider both the procedural and substantive

reasonableness of the sentence. Id. The burden is on the party challenging the

                                         3
              Case: 18-10970      Date Filed: 01/10/2019   Page: 4 of 6


sentence to show that the sentence was unreasonable in light of the record and the

factors in 18 U.S.C. § 3553(a).

                                          A.

      Haile argues that his sentence is procedurally unreasonable because the

district court failed to consider his unique circumstances and imposed a sentence

that was greater than necessary to achieve the purposes of § 3553. Haile failed to

make an objection to the procedural reasonableness of his sentence in the district

court. Accordingly, we review that claim for plain error. See United States v.

Vandergrift, 754 F.3d 1303, 1307 (11th Cir. 2014). To show plain error, a

defendant must demonstrate that: (1) the district court erred; (2) the error was

plain; and (3) the error affected his substantial rights. United States v. Rodriguez,

398 F.3d 1291, 1298 (11th Cir. 2005).

      Although explanation of the sentence is required, the sentencing judge is

under no duty to “articulate his findings and reasoning with great detail.” United

States v. Irey, 612 F.3d 1160, 1195 (11th Cir. 2010) (en banc). Instead, the district

court in sentencing “should set forth enough to satisfy the appellate court that he

has considered the parties’ arguments and has a reasoned basis for exercising his

own legal decisionmaking authority.” Rita v. United States, 551 U.S. 338, 356

(2007). The record here shows that the district court explicitly considered Haile’s

“strong family support,” the testimony of Haile’s various character witnesses, the

                                          4
              Case: 18-10970     Date Filed: 01/10/2019    Page: 5 of 6


letter of support from his employer, and his counsel’s arguments. The district

court also explicitly noted that it considered the § 3553(a) factors. Accordingly,

Haile has not shown a plain error that affected his substantial rights.

                                          B.

      A sentence is substantively reasonable if the totality of the circumstances

and § 3553(a) factors support it. United States v. Gonzalez, 550 F.3d 1319, 1324

(11th Cir. 2008). We will overturn a sentence, however, if we are “left with the

definite and firm conviction that the district court committed a clear error of

judgment in weighing the § 3553(a) factors by arriving at a sentence that lies

outside the range of reasonable sentences dictated by the facts of the case.” Irey,

612 F.3d at 1190.

      A district court must impose a sentence “sufficient, but not greater than

necessary, to comply with the purposes” listed in § 3553(a)(2), including the need

to reflect the seriousness of the offense, promote respect for the law, provide just

punishment for the offense, deter criminal conduct, and protect the public from

future crimes of the defendant. See 18 U.S.C. § 3553(a)(2). The district court

need not state on the record that it has explicitly considered each of the § 3553(a)

factors or discuss them all individually, so long as it expressly acknowledges that it

considered the party’s arguments and the sentencing factors. United States v.

Scott, 426 F.3d 1324, 1329 (11th Cir. 2005). The weight given to each § 3553(a)


                                           5
              Case: 18-10970      Date Filed: 01/10/2019   Page: 6 of 6


factor is within the sound discretion of the district court. United States v. Clay,

483 F.3d 739, 743 (11th Cir. 2007). The court is also free to attach great weight to

one factor over the others. United States v. Rosales-Bruno, 789 F.3d 1249, 1255

(11th Cir. 2015).

      Haile’s sentence was substantively reasonable. The district court

specifically acknowledged Haile’s arguments and the § 3553(a) factors before it

imposed his sentence, indicating that the sentence was sufficient and not greater

than necessary to achieve the purposes of the statutory sentencing factors. See

Scott, 426 F.3d at 1329; 18 U.S.C. § 3553(a). The court also considered Haile’s

character witnesses, letter of support from his employer, and plea deal, which

changed the statutory requirement of the sentence he might face from a 15-year

minimum to a 10-year maximum. The court was free to place more emphasis on

one factor than the others, and nothing in the record suggests that it “committed a

clear error of judgment in doing so.” See Clay, 483 F.3d at 743; Rosales-Bruno,

789 F.3d at 1255; Irey, 612 F.3d at 1190.

      The district court did not abuse its substantial sentencing discretion.

Accordingly, we affirm.

      AFFIRMED.




                                            6